Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for evaluating integrity of a tubular located within a wellbore comprising making a determination based on the tubular integrity analysis that tubular integrity is within parameter limitations; and in response to the determination that the tubular integrity is within the parameter limitations, determining a duration of integrity for the tubular (claims 1, 18-20) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

However, Zamora et al. does not disclose evaluating integrity of a tubular located within a wellbore comprising making a determination based on the tubular integrity analysis that tubular integrity is within parameter limitations; and in response to the determination that the tubular integrity is within the parameter limitations, determining a duration of integrity for the tubular.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571).  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 22, 2021